Name: Commission Regulation (EC) No 1294/97 of 3 July 1997 amending for the fifth time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: cooperation policy;  means of agricultural production;  economic policy;  Europe;  food technology;  agricultural activity
 Date Published: nan

 4. 7. 97 | EN Official Journal of the European Communities No L 176/25 COMMISSION REGULATION (EC) No 1294/97 of 3 July 1997 amending for the fifth time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany account of by replacing Annex II to Regulation (EC) No 414/97 with a new Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EC) No 414/97 (3), as last amended by Regulation (EC) No 1030/97 (4); Whereas the aid granted for the delivery of piglets should be adjusted to the current market situation, taking account of the fall in prices; Whereas the veterinary and health situation is favourable, so that the protection and surveillance zones in the Lander of North Rhine-Westphalia and Lower Saxony can be cancelled; whereas this change should be taken HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 414/97 is hereby amended as follows : 1 . in Article 4 (4), 'ECU 74' and 'ECU 63' are replaced by 'ECU 71 ' and 'ECU 60' respectively; 2. Annex II is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 349, 31 . 12. 1994, p. 105. 3 OJ No L 62, 4. 3 . 1997, p. 29. (*) OJ No L 150, 7. 6. 1997, p. 32. No L 176/26 IENI Official Journal of the European Communities 4. 7 . 97 ANNEX 'ANNEX II 1 . In the Land of Mecklenburg-Western Pomerania the protection and surveillance zones in the following Kreise:  all Kreise with the exception of Nordwestmecklenburg and Ludwigslust. 2. In the Land of Brandenburg, the protection and surveillance zone in the following Kreis:  Prignitz.'